DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of June 8, 2021.  Applicant’s arguments have been considered.

Priority:  02/02/2018
Status of Claims:  Claims 1 – 18 are pending.  Claims 1 and 10 have been AMENDED.  
Status of Office Action:  FINAL

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.


The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a computing system and database system to perform operations.  The generic computer reference/components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 54 – 66 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Claims 2 – 9 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 9 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with aggregating transactions, receiving, updating values, associating, performing updates, detecting, performing a single transaction, and aggregating a target update corresponding to a common entity is not an inventive concept.
Independent product Claim 10 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claim 10 is substantially similar to process Claim 1. 
Claims 11 – 18, dependent from Claim 10, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 11 – 18 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with aggregating transactions, receiving, updating values, associating, performing updates, detecting, performing a single 
Therefore, Claims 1 – 18 are rejected under 35 U.S.C. 101.  Claims 1 – 18 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed June 8, 2021, have been fully considered but found not persuasive.
The Amendments to the claims have been entered.
The Examiner notes that no agreement was reached during an interview of June 8, 2021, as to exacting language of an Amendment to-be-submitted. .
 Applicant has amended Claims 1 and 10 to overcome an Examiner’s objection regarding awkward language in the closing lines particular to the common target entity.  The Examiner’s objection of Claims 1 and 10 as to the subject language, is withdrawn.  
Applicant has amended independent Claims 1 and 10 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, aggregating transactions and performance of a transaction remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s suggestion asserting an improvement to the functioning of the computing system, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not 
Applicant's citation of Enfish is unpersuasive because the claims at issue in Enfish are readily distinguishable over the instant claims.  In Enfish the claims were held to be patent-eligible because the claimed solution was directed to improvements in computer technology with database software designed as a “self-referential” table.  The patent claims here do not address improvements in computer technology with database software designed as a “self-referential” table, so Enfish is not applicable.  In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem.  The focus of the instant claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools, and are thus incomparable to the claims at issue in Enfish.
Applicant’s suggestion asserting the claims to be founded on the Mental Processes grouping of abstract ideas, is unpersuasive as the 101 rejection is not founded upon association to concepts of judgement and opinion.  The 101 rejection is founded upon organizing human activity, commercial interactions and business relations as Certain Methods Of Organizing Human Activity, which is quite distinct from the Mental Processes grouping of abstract ideas.
Claims 1 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1 and 10, along with Claims dependent from Claims 1 and 10, remain directed to an abstract idea (i.e., certain methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1 – 18. 

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record claim 1 is non-obvious under USC 103 over prior art of record (see paper number 20210412 & PTO 892), particularly, the limitation(s) – regarding: a computer system that performs transactions between entities that have many-to-many relationships by aggregating transactions in the computing system, comprising during a one-to-intermediary phase in which a triggering condition has not been satisfied, receiving at a database system a first request for a first one-to-many operation between a first entity and a plurality of first target entities, wherein the plurality of first target entities are a subset of a set of target entities, wherein the first request requires a first set of one or more updates to one or more values stored in the database system associated with the first entity, and a plurality of first target updates, wherein each first target update of the plurality of first target updates is to one or more values associated with a respective first target entity of the plurality of first target entities; and in a first transaction, the database system performing the first set of one or more updates, to values, and a first corresponding set of one or more updates to one or more values associated with an intermediary, receiving a second request for a second one-to-many operation between a second entity and a plurality of second target entities, wherein the plurality of second target entities are a subset of the set of target entities, wherein the second request requires a second set of one or more updates to one or more values associated with the second entity; and a plurality of second target updates, wherein each second target update of the plurality of second target updates is to one or more values associated with a respective second target entity of the plurality of second target entities; and in a second transaction the database system performing the second set of one or more updates to values stored in the database system and a second corresponding set of one or more updates to one or more values associated with the intermediary wherein one or more common target entities are common to both the plurality of first target entities and the plurality of second target entities, detecting that 

Conclusion
Art cited but not relied upon pertinent to application disclosure includes Bent et al., U.S. 8,260,705 identifies aggregating of transactions with net crediting/debiting amounts; Fields, U.S. 7,665,658 identifies aggregations of payment transactions; Pourfallah et al., U.S. 2012/0253852 identifies transaction data aggregation; Coyle et al., U.S. 2013/0066779 identifies an account total of funds being posted to a target account; and Snyder et al., U.S. 2006/0294003 identifies accounts subject to loan management events. 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        September 14, 2021